Allowable Subject Matter
	Claims 1-10 are allowed.
	An Examiner’s statement of reasons for allowance is provided as follows.  
	As to claims 1 and 10, the prior art of record fails to teach or suggest, either alone or in combination “electro-optical device comprising: an electro-optical panel including first to n-th data line blocks, each of the data line blocks including a first data line group and a second data line group, n being an integer of 2 or greater; a first circuit device configured to drive the electro-optical panel; and a second circuit device configured to drive the electro-optical panel, wherein the first to n-th data line blocks are along a scanning line direction of the electro-optical panel, arranged side-by-side so that an i+1-th data line block is located next to an i-th data line block, i being an integer satisfying 1<i<n, the first circuit device is configured to, in an i-th phase of phase development drive, drive the first data line group of the i-th data line block of the first to n-th data line blocks, and the second circuit device is configured to, in the i-th phase of the phase development drive, drive the second data line group of the i-th data line block of the first to n-th data line blocks, and there is a difference between a timing at which the first circuit device outputs an image signal and a timing at which the second circuit device outputs an image signal.” as claimed (emphasis added).
	The dependent claims are also allowed for the same reasons.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628